Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/757503 application originally filed April 20, 2020.
Amended claims 1-15, 18 and 19, filed November 05, 2021, are pending and have been fully considered.  Claims 16 and 17 have been canceled.  Claims 18 and 19 are withdrawn from consideration due to being drawn to a nonelected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (EP 2657324 A1) hereinafter “Silva”.
Regarding Claims 1-4, 7-11 and 13-15
	Silva discloses in paragraph 0020, the production of bio-lubricants from castor oil methyl biodiesel (methyl ricinoleate) and from Jatropha oil methyl biodiesel (mixture of methyl oleate 
	Silva discloses in paragraph 0028, Figure 2 shows the transesterification reaction of the methyl ricinoleate (A) with the TMP, in the presence of the enzymatic catalyst (C) with methanol (D) and the basic lubricating oil methylolpropane tri-ricinoleate (E) being obtained. 
Silva discloses in paragraph 0029, the following alcohols can be used: TMP, the neopentyl glycol and pentaerithrytol alcohols. 
Silva discloses in paragraph 0030, as enzymatic catalysts (C) the following lipases are used: Candida rugosa (Lipomod 34P- Biocatalysts); Candida antarctica (Novozym 435- Novozymes) and Rhizomucor miehei (Lipozym IM RM- Novozymes). These are all commercial enzymes, with Novozym and Lipozym being immobilised.  Silva discloses in paragraph 0031, the physico-chemical properties of the lipases and their respective hydrolytic activities, as provided by the manufacturers, are shown in Tables 1, 2 and 3.
	Silva further discloses in claims 1-11, process for the production of bio-lubricant from methyl biodiesel, comprises the steps: adding the following ingredients in the respective concentrations and order, to the reactor: 
- polyhydroxylated alcohol in a range of 5% - 12% w/w with regard to the weight of the biodiesel plus the weight of the alcohol; 
- water in a concentration of 1% - 11 % w/w with regard to the weight of biodiesel plus the weight of alcohol; 

- enzymatic catalyst, in a proportion of 1% - 4% w/w with regard to the weight of the biodiesel plus the weight of the alcohol, characterized in that the enzymatic catalyst is a lipase wherein the lipase is Candida rugosa, Candida antarctica and Rhizomucor miehei. 
- agitation of the system preferably by means comprising rotation and preferably at 500 to 900; 
- unloading the reactor once the reaction has achieved the desired conversion; 
- filtering and/or centrifuging the mixture obtained; and 
- storing the purified product preferably at a temperature of -15°C to -5°C, and optionally for further analysis.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (EP 2657324 A1) hereinafter “Silva” in view of Linko et al. (WO 96/07751 A1) hereinafter “Linko”.
Regarding Claims 5, 6 and 12
	Silva discloses the process of claim 1 but fails to further teach the various characteristics claimed in claims 5, 6 and 12 of the present invention.

	Linko discloses (page 5, line 10 - page 9, line 23; pages 10-13, examples 2-4; pages 14-16, claims 1-9,14-17): a process for producing esters, characterized in that it comprises: reacting methyl biodiesel with a polyhydroxylated alcohol, in the presence of a biocatalyst, wherein the biocatalyst is an immobilized lipase, wherein the reaction of the methyl biodiesel with the polyhydroxylated alcohol is a transesterification reaction, wherein the polyhydroxylated alcohol is trimethylolpropane, wherein the immobilized lipase is derived from a fungus, wherein the fungus is Rhizomucor miehei, wherein the immobilized lipase is reused at least once, wherein the esters produced are purified.
	Linko discloses on page 5, vegetable oils suitable as a starting material in the process are for example rapeseed, rape, soybean, castor, olive, coconut, palm, tall, maize, walnut, flaxseed, cotton, sunflower, sesame and almond oils, especially rapeseed oil, rape oil, tall oil and soybean oil, particularly rapeseed oil or rape oil. The first transesterification reaction of the process according to the invention is carried out by a process known per se, by reacting a refined or alkali refined vegetable oil with a lower alkanol to obtain a mixture of fatty acid lower alkyl esters.
	Linko further discloses on pages 8 and 9, the amount of the enzyme is preferably from about 2 % up to about 50 % (w/w). With a 68 hour reaction, a methyl ester of rapeseed oil is completely made to react into products only with an enzyme amount of 10 %. The amount of the enzyme needed may be decreased by immobilizing the enzyme. In the process according to the invention, a lipase obtained for example from Candida rugosa (ex. cylindraceae), Mucor miehei 
Linko further discloses on pages 7 and 8, a no beta hydrogen polyol, such as for example trimethylol ethane, trimethylol propane, trimethylol butane or pentaerythritol, in the presence of a lipase.  The no beta hydrogen polyol and the mixture of esters are preferably reacted with each other in a molar ratio of about 1:2 to 1:6.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the enzyme, polyhydroxylated alcohols and esters of Silva in the concentration and ratio amounts of Linko.  The motivation to do so is to use effective amounts of enzyme, polyhydroxylated alcohols in order to meet the requirements of the reaction conditions to produce the biodiesel esters.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed November 05, 2021 have been fully considered but they are not persuasive.
Applicants argued: “The Office Action fails to and the Applicant is unable to discern any sections of Silva that discloses or suggests that a fermented solid is a biocatalyst in the synthesis of biolubricants by transesterification reactions with the polyalcohols described. Accordingly, Silva fails to disclose or suggest at least the features 
Applicants arguments are not deemed persuasive.  First, Silva has met the limitation of “the biocatalyst is a fermented solid” wherein the biocatalyst is one or more commercial lipases by culturing a microorganism, as cited in the above rejection.  Second, it is to be noted to applicants that claim 1 includes a component that is interpreted as a “product-by-process” limitation.  Claim 1 includes “the biocatalyst is a fermented solid produced by culturing a microorganism on agricultural waste by solid state fermentation”.  Therefore, the product will determine patentability.  The references as cited above disclose the claimed product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Applicants argued: “Furthermore, the fermented solid biocatalyst recited in claim 1 has a multiple characteristics that differentiate it from the commercial immobilized enzymes and the enzymes in free form used in Silva and Linko, upon which the Office Action relies in rejecting the claim 1-15. For example, in Silva and/or Linko, the synthetic supports used to immobilize commercial enzymes are polymers optimized in relation to composition, porosity, particle size and functionalization. These characteristics can influence the interactions between the enzyme and the support, improving the immobilization yield, the stability of the biocatalyst during the reuse reactions, and even change the specificity of the enzyme. The characteristics of the support can also influence the mass transfer of substrates and products in the microenvironment of the immobilized enzyme, improving both the activity and stability of the immobilized biocatalyst. For instance, immobilization of the CalB enzyme (Lipase B from Candida antarctica, manufactured by Novozymes) on different supports, and the activity of esterification of 
Applicants arguments are not deemed persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple characteristics of the enzymes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argued: “The process according to claim 1, characterized in that the reaction of the free fatty acids with the polyhydroxylated alcohol is a hydroesterification reaction Applicant respectfully submits that the Office Action fails to and the Applicant is unable to discern any sections of Silva or Linko that describe or suggest that "the reaction of the free fatty acids with the polyhydroxylated alcohol is a hydroesterification reaction," as recited in claim 3. (Emphasis added.)”
Applicants arguments are not deemed persuasive.  As stated above, Silva discloses the reaction of free fatty acids with the polyhydroxylated alcohol, therefore this would be considered meeting the limitation of the presently claimed invention of “the reaction of the free fatty acids with the polyhydroxylated alcohol is a hydroesterification reaction.”.  Applicants have failed to provide process conditions for “hydroesterification” that are outside the “reaction of free fatty acids with the polyhydroxylated alcohol”.  Therefore, it is maintained that Silva has met the limitation of claim 3 of the present invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771